Citation Nr: 0500514	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  00-20 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment 
disability compensation benefits, in the original calculated 
amount of $2,499.67.

(The issue of entitlement to restoration of a 50 percent 
disability evaluation for post-traumatic stress disorder 
(PTSD), will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active military service from December 1957 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 Committee on Waivers and 
Compromises (Committee) decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's request for a waiver of 
recovery of the assessed indebtedness.  At present, the case 
is before the Board for appellate review.  

Review of the evidentiary record indicates that a portion of 
the assessed overpayment has been recouped.  However, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider the entire overpayment in the 
calculated amount of $2,499.67.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant was provided a VA Form 21-8764, 
"Disability Compensation Award Attachment Important 
Information" as an enclosure to the July 1998 letter, 
informing him, in part, that compensation benefits would be 
reduced upon incarceration in a Federal, State, or local 
penal institution in excess of 60 days for conviction of a 
felony and that he had to report any change of address.

3.  A May 2002 VA form 119 (Report of Contact) and a November 
2003 letter from the Tennessee Department of Correction, 
shows the veteran was incarcerated for a felony from October 
13, 2000 to January 4, 2001, and again from October 11, 2001 
to November 21, 2003.

4.  In September 2002 and December 2002 letters, the RO 
notified the veteran of his award of disability compensation 
benefits effective December 13, 2000 and December 1, 2001.  
These letters set forth the factors affecting the veteran's 
right to payment, including the effect of incarceration on 
receipt of benefits.

5.  Per September 3, 2002, December 4, 2002 and April 16, 
2004 RO letters, the veteran was notified that the RO paid 
him at a rate greater than allowable for an incarcerated 
veteran, and that as a result an overpayment was created.

6.  An April 2004 Committee decision denied the veteran's 
request for a waiver of indebtedness in the amount of 
$2,499.67, on the basis that recovery of the assessed 
overpayment would not be against the principles of equity and 
good conscience.  

7.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, and was not solely the fault 
of VA.  The veteran was at fault in the creation of the 
overpayment by virtue of his failure to notify the RO 
promptly of his incarceration in October 2000 and again in 
October 2001.

8.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the veteran, inasmuch as he accepted benefits 
to which he was not entitled.

9.  The veteran's monthly income, with consideration of the 
reported costs of life's basic necessities, is sufficient to 
permit repayment of the assessed overpayment without 
resulting in excessive financial difficulty, and the 
collection of that indebtedness would not defeat the purpose 
of the compensation benefit program, or otherwise be 
inequitable.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $2,499.67 is denied.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 1.962-1.965, 3.665 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003); see also 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The 
VCAA and implementing regulations do not apply in waiver 
cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132 (2002); see also 
38 U.S.C.A. § 5302 (West 2002).  Regardless, the veteran has 
been informed of the evidence needed to show his entitlement 
to a waiver of the assessed indebtedness via the April 2004 
Committee decision and the June 2004 statement of the case.  
In addition, via September 2002, December 2002 and April 2004 
RO letters, the RO notified the veteran of the evidence 
needed to substantiate his claim on appeal, and offered to 
assist him in obtaining any relevant evidence.  The letters 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  Furthermore, the June 2004 
RO statement of the case provided the veteran with specific 
information concerning changes in the law and regulations per 
the VCAA.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

When the veteran filed his waiver application in January 
2003, he did not challenge the validity of the debt or the 
amount in question, but sought a waiver of the debt. As noted 
above, the veteran was paid disability compensation in excess 
of the amount allowed by law for a period of 61 days 
following his incarcerations in October 2000 and October 
2001.  An overpayment of $2,499.67 was created by the RO's 
payment to the veteran at a rate greater than allowable for 
an incarcerated veteran and consequent retroactive reduction 
of such payments.  Because the veteran has not challenged the 
validity or the amount of the debt, the Board will adjudicate 
the waiver issue without addressing the creation of the debt.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); 
VAOPGCPREC 6-98.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience." See 
generally 38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. §§ 1.962-1.965 (2004).  
Under the criteria set out in 38 U.S.C.A. § 5302(c), the law 
precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.962(b).  Consequently, before the Board may determine 
whether equity and good conscience affords the veteran a 
waiver, the Board must first determine whether there was an 
indication of fraud, misrepresentation, or bad faith on the 
part of the veteran in connection with the claim.

The Board's review of the record reflects that the April 2004 
Committee decision denied the veteran's request for a waiver 
of indebtedness in the amount of $2,499.67.  The veteran's 
actions were not deemed to represent the intentional behavior 
to obtain Government benefits to which he was not entitled, 
which is necessary for a finding of fraud, misrepresentation 
or bad faith.  The Board agrees with that preliminary 
finding.  As such, there is no statutory bar to waiver of 
recovery of the overpayment since there was no indication of 
fraud, misrepresentation, or bad faith on the part of the 
veteran.

Having determined that there was no fraud, misrepresentation, 
or bad faith on the veteran's part, the Board may now proceed 
to the question of whether the collection of the overpayment 
would be against "equity and good conscience." 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the government.  In making this determination of 
whether recovery would be against equity and good conscience, 
38 C.F.R. § 1.965(a) requires consideration of each of the 
following factors, which are not intended to be all 
inclusive: (1) fault of the debtor; (2) balancing of faults 
between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

The first element to consider is the fault of the debtor and 
whether actions of the debtor contribute to creation of the 
debt.  38 C.F.R. § 1.965(a)(1).  In this case, the veteran 
was at fault in the creation of the overpayment by virtue of 
his failure to notify the RO promptly of his incarceration in 
October 2000 and again in October 2001, and by virtue of his 
acceptance of benefits to which he was not entitled.  

In this respect, it is not clear from the record whether the 
veteran had knowledge of the percentage of benefits he was 
entitled to during a period of incarcerations prior to being 
incarcerated the first time in October 2000.  However, it is 
clear he had such knowledge by the time he was incarcerated 
the second time in October 2001.  Irrespective of this fact, 
in Morris v. Derwinski, 1 Vet. App. 261 (1991), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the Supreme Court of the United States had held that 
persons dealing with the Government are charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that, even though the veteran 
may have been ignorant of certain provisions, he was 
necessarily charged with knowledge of the regulation.  The 
same reasoning applies to the facts as presented in this 
case.  

Significantly, a review of the record reveals that, in July 
1998, the veteran was awarded compensation benefits at the 50 
percent rate for his service-connected post-traumatic stress 
disorder.  Enclosed with his VA award letter, dated in July 
1998, was VA Form 21-8764, informing the veteran of 
conditions affecting his right to payment to include 
information that his benefits would be reduced upon 
incarceration in excess of 60 days for conviction of a 
felony.  He was also requested within this form to 
immediately notify the VA of any change of address in 
writing.

The Board points out that VA regulations provide that it is 
the responsibility of the recipient to notify VA of all 
circumstances which will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his 
income or other circumstances which would affect his/her 
entitlement to receive, or the rate of, the benefit being 
paid.  38 C.F.R. § 3.660(a)(1) (2004).  In assessing whether 
the veteran contributed to causing the debt, see 38 C.F.R. § 
1.965(a)(3), the evidence reflects that, in September 2002 
and December 2002, the RO notified the veteran of a proposal 
to retroactively reduce his monthly compensation benefits 
effective December 13, 2000 and December 1, 2001, which was 
the 61st day for each of the two periods of his 
incarcerations, respectively.  The veteran was also notified 
that this reduction would create an overpayment but that the 
veteran had an option to reduce the potential overpayment by 
agreeing to have his benefits adjusted.  Nevertheless, the 
veteran continued to accept VA disability compensation 
benefits during his incarceration until his last discharge 
from jail in November 2003, even though he knew or reasonably 
should have known that he may be overpaid or that he may have 
an outstanding overpayment.  Therefore, the Board is 
satisfied that the veteran was made aware of his rights 
regarding receipt of VA disability compensation benefits, at 
least during, his second period of incarceration, and for the 
foregoing reasons the Board finds that the veteran was at 
fault in causing the debt in this case.

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA.  38 C.F.R. § 1.965(a)(2). As noted earlier, 
upon the initial award of disability benefits, the VA 
provided the veteran with a detailed explanation of the 
factors affecting the right to receive VA disability 
compensation benefits.  VA also had informed the veteran of 
the law, which states that any person incarcerated for 
conviction of a felony shall not be paid compensation in 
excess of a certain rate beginning on the 61st day of 
incarceration. 38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 
3.665(a) (2004).  Additionally, in September 2002 and 
December 2002, after the VA confirmed the veteran's 
incarcerations for a felony from October 13, 2000 to January 
4, 2001, and again from October 11, 2001 to November 21, 
2003, the VA informed the veteran of the proposed reductions, 
and the steps he could take to minimize potential 
overpayment.  In short, the Board finds that the VA was not 
at fault in causing this debt.

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities." 38 C.F.R. 
§ 1.965(a)(3).  In this respect, the veteran's income of 
$316.00 per month (per an April 16, 2004 RO letter), with 
consideration of the costs of life's basic necessities 
reported to be $150.00 per month (per a January 13, 2003 VA 
form 5655 (Financial Status Report)), is sufficient to permit 
repayment of the overpayment indebtedness without resulting 
in excessive financial difficulty, and the collection of that 
indebtedness would not defeat the purpose of the compensation 
benefit program, or otherwise be inequitable.  The Board 
recognizes that continued recovery would directly affect the 
veteran's only source of income.  The Board has therefore 
considered whether recovery of the overpayment from the 
veteran would result in undue financial hardship.  In this 
regard, the Board notes that during his periods of 
incarceration, the veteran was not responsible for food, 
clothing, shelter, etc., for himself.  During these periods 
of time, the veteran was and continues to be paid as a single 
veteran with no dependents.  In light of these circumstances, 
the Board concludes that recovery of the overpayment would 
not cause the veteran undue hardship.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was intended.  See 38 C.F.R. § 1.965(a)(4).  In this regard, 
the Board notes that the purpose of disability compensation 
benefits is to assist persons who have an impaired earning 
capacity due to a service-connected disability.  In light of 
the purpose underlying such benefits, the Board finds that 
repayment of the debt at issue in this case would not 
conflict with the objective underlying the benefits, as the 
veteran was not employed during his incarceration, and his 
basic necessities were provided for during that time.  See 38 
C.F.R. 
§ 1.965(a)(4).  Thus, repayment of the debt would not nullify 
the purpose for which the disability compensation benefits 
were intended, since the veteran was not deprived of basic 
necessities such as food and shelter during his periods of 
incarceration when he was not entitled to the full rate of VA 
compensation benefits.  See 38 C.F.R. § 1.965(a)(4).

The fifth and sixth elements concern whether the veteran's 
failure to repay this debt would result in unjust enrichment, 
38 C.F.R. § 1.965(a)(5), and whether the veteran relinquished 
any right or incurred any legal obligation as a result of his 
reliance on the unwarranted VA benefit, 38 C.F.R. § 
1.965(a)(6).  The Board notes that the failure of the 
Government to insist upon its right to repayment of this debt 
would result in the veteran's unjust enrichment at the 
expense of the Government, and that, although it is clearly 
detrimental for the veteran to owe the Government money, he 
did not, according to the available record, change his 
position to his detriment as a result of the award of 
$2,499.67.  He was fully aware that he was not entitled to 
payments in excess of 10 percent during his incarceration and 
should not rely on such payments in order to meet expenses or 
incur additional expenses.

The Board concludes that recovery of the overpayment in 
question would not be against the principles of equity and 
good conscience, taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), it 
would not be unfair to recover the assessed overpayment in 
the amount of $2,499.67.  Accordingly, the preponderance of 
the evidence is against the veteran's claim for a waiver of 
recovery.  See 38 C.F.R. § 1.965.


ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $2,499.67 is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


